department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship program name c geographic area d non-profit organization e church denomination dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a scholarship program named b the purpose of b is to provide scholarships for higher education to students from c who wish to attend a college or university approved by d the scholarships are given based on need and merit the scholarships will go to academically qualified students who are interested in pursuing an academic course leading to service in an agency in which the e 1s involved recipients must attend a school described in sec_509 and sec_170 the application can be obtained from d which advertises the program via flyers in their bulletins and through their website the number of scholarships and amount of each scholarship will be determined each year by the net_income of the fund or the amount that must be distributed to enable the fund to satisfy code sec_4942 for minimum distribution_requirements the applicants must be involved in the church reside in c and be interested in pursuing a christian education applicants must complete an application in which they must provide the extra curricular activities they participate in to help others within the community a family financial statement to determine the financial need of the applicant a worksheet to be completed by the principal guidance counselor or faculty_member of their high school and a worksheet to be completed by the pastor church member peer group person and business or professional person the eligible pool of applicants consists of members of the e who live within the bounds of d the selection committee consists of the officers and members of d these members change on an annual basis family members of the selection committee are not eligible for the scholarship the selection committee considers the character and academic achievements of the applicant with the primary consideration being financial need recipients of the scholarship cannot be related to any disqualified_person you will maintain all information and documentation from the scholarship for the applicable statute_of_limitations the records will include information obtained to evaluate grantees identify if the grantee is a disqualified_person establish the amount and purpose of each grant and establish that you have supervision over and investigated the scholarships given you will pay funds directly to the recipient’s educational_institution you will provide a letter to the educational_institution specifying that their acceptance of the scholarship proceeds constitutes their agreement to i refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and ii notify the trustee if a scholarship recipient fails to meet any term or condition of the scholarship program you will try to recover the scholarship proceeds from and will halt any further payments to any recipient that fails to meet the terms and conditions of the scholarship program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 1i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that a its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and s e t iil - the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosure notice
